Citation Nr: 0811767	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  00-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation higher than 70 percent 
for PTSD prior to February 8, 2006.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

Following a May 2005 Board remand pursuant to a United States 
Court of Appeals for Veterans Claims (Court) order that 
vacated the Board's 2001 decision and ordered assignment of 
no less than a 70 percent rating for PTSD, and additional 
development and readjudication, the cumulative effect of 
rating decisions to date is that a 70 percent schedular 
rating is in effect for PTSD effective from August 25, 1999 
to February 8, 2006, and a 100 percent schedular rating is 
assigned for PTSD from February 8, 2006.  The appeal is again 
before the Board following a remand to the RO in April 2007.


FINDINGS OF FACT

1.  Before June 30, 2000, the veteran was working full-time 
as a teacher and did not exhibit total occupational and total 
social impairment due to his PTSD symptoms.

2.  Before June 30, 2000, the veteran's PTSD did not produce 
an exceptional or unusual disability picture rendering 
impractical the use of the regular schedular standards for 
evaluating the disability.

3.  From June 30, 2000, the veteran was no longer working 
full time and had relocated his residence to an isolated 
wilderness area; his PTSD symptoms were productive of total 
occupational and total social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD are met 
from June 30, 2000. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.130 (2007).

2.  The criteria for a rating higher than 70 percent for PTSD 
from August 25, 1999 to June 29, 2000 on a schedular or 
extraschedular basis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.130 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In cases involving the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disorder, separate ratings may be assigned (at the 
time of the initial rating) for separate periods of time 
based on the facts found.  This practice is known as 
"staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

As noted above, this decision considers whether an initial 
rating higher than 70 percent, i.e., a 100 percent rating, 
may be assigned for the period between the effective date of 
service connection, i.e., August 25, 1999, and the effective 
date of the current 100 percent rating, i.e., February 8, 
2006, on either a schedular or extraschedular basis.

The General Rating Formula for Mental Disorders provides only 
one rating higher than the current 70 percent rating.  The 
maximum 100 percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

It is neither contended nor shown that the veteran exhibits 
the symptoms listed in the General Rating Formula for Mental 
Disorders as examples of symptoms that would support a 100 
percent rating.  Rather, it is argued that the PTSD symptoms 
that the veteran does exhibit - and, particularly, that the 
veteran resigned from his long-term teaching position and 
relocated his residence to a remote area on the basis of 
those symptoms - support a finding that the veteran's PTSD 
produces total occupational and social impairment so as to 
support assignment of a 100 percent schedular disability 
evaluation.  The RO has already determined that the veteran's 
PTSD was shown to be productive of such impairment at the 
time of the VA examination on February 8, 2006.  Therefore, 
the question before the Board is whether the PTSD symptoms 
were shown to produce total occupational and social 
impairment before the date of that examination. 

The veteran reported in a written statement dated in February 
2001 that he had sold his city home in March 2000 and had 
moved to a wilderness area, choosing a physically and 
socially isolated area to minimize stress and maximize 
tranquility.  The veteran also reported that he had resigned 
from his full-time teaching position effective June 30, 2000.  
He added that he felt incapable of holding a full-time job in 
his area of specialization but that he supplemented his 
income by teaching two classes every other morning at a 
salary of $22, 700, which he reported was a net loss of over 
fifty thousand dollars per year.  While this amount is still 
significant, VA manuals provide that one basis for a finding 
of marginal employment would be if, by reason of age and 
disability, the veteran works less than one-half the usual 
hours.  See M21-1R, V.ii.1.B.7.a (December 13, 2005) and M21-
1, part IV, chapter 7, subchapter III, paragraph 7.15 prior 
to that date.  See 38 C.F.R. § 4.16(a).  

The veteran, in his February 2001 statement, added that he 
still felt stressed by his part-time employment and that, if 
offered a renewed contract for the 2001-2002 school year, he 
did not want to risk returning to the classroom.  Although 
the record does not show when, exactly, he stopped working 
completely, he had stopped working by the time he was 
examined in February 2006. 

Thus, by the end of June 2000, the veteran had resigned his 
full-time employment and had relocated his residence from a 
city to an isolated wilderness area.  As noted by the 
veteran's attorney, the veteran's GAF score at the 
examination in February 2006 was 41 - indicative of serious 
impairment of functioning - and his GAF score at the 
examination in April 2000 was 40 - 42.  The examiner in April 
2000 indicated that the veteran's PTSD symptoms had worsened 
since his previous examination in September 1999, although 
the examiner also stated that he now believed that he had 
overestimated the veteran's GAF score of 55 at the previous 
examination.  The examiner also noted that the veteran 
resisted formal psychiatric treatment, and that his condition 
would not improve any time soon and would continue to worsen 
the longer he was not involved in treatment.  The February 
2006 examiner also indicated that the veteran was not 
receiving treatment for his PTSD, but described an abortive 
attempt by the veteran to receive treatment through a VA 
clinic and noted that the treatment efforts had gone awry 
when the veteran had "personality conflicts" with both the 
social worker and the psychiatrist.  The examiner described 
this an indicative of a lifelong pattern in which the veteran 
had difficulty getting along with others and was sarcastic, 
argumentative, and hostile.  Evidence of the veteran's 
sarcasm is contained in the transcript of the March 2000 
hearing, in which the veteran first asked if it was "tea 
time," then asked if he had won $100 or had said the 
"secret word" after the tape recorder had indicated by a 
tone that the tape was nearing its end.  The transcript also 
records the veteran's testimony that a woman with whom he had 
argued was "a jerk." 

As argued by the veteran's attorney, his PTSD symptoms 
supporting the current 100 percent rating did not begin at 
the time of the February 2006 examination.  Resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran's PTSD symptoms were the predominate factors 
in his decisions to cease full-time employment and relocate 
his residence to a remote area, and that this is indicative 
of total occupational and social impairment.  Consequently, 
the Board concludes that total occupational and social 
impairment were demonstrated in June 2000, at the time the 
veteran stopped working and relocated his residence.  

The Board does not find, however, that the veteran exhibited 
total occupational and social impairment before he stopped 
working.  Although the examiner assigned a GAF score of 40 - 
42 in April 2000, which is similar to the GAF score of 41 
assigned in February 2006, the veteran continued to work and 
to interact with people, albeit in a less than satisfactory 
manner.  Nonetheless, he was able to work on a full-time 
basis, with difficulty, until June 2000.  The Board concludes 
that while the veteran was working on a full-time basis he 
did not exhibit both total occupational and total social 
impairment.  Consequently, the Board concludes that the 
criteria for assignment of a 100 percent schedular rating 
were not met prior to June 2000.

Generally, the degrees of disability specified in the VA 
Schedule for Rating Disabilities are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1.  However, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
indicating that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extrascheduler rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) citing 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").  The Board has specifically considered, in view 
of the Court's January 2005 decision in this case, whether an 
extraschedular rating higher than 70 percent should be 
assigned for the period between the effective date of service 
connection in August 1999 and the date that the veteran 
stopped working in June 2000.  The record, however, does not 
document an exceptional or unusual disability picture during 
this period that would support assignment of a higher rating 
during this period.  The veteran was not hospitalized for his 
PTSD during this period, and he was working full-time, albeit 
with difficulty, as reflected by the 70 percent schedular 
disability evaluation assigned during this period.  The 
symptoms described - such as sleep difficulty and trouble 
controlling anger - similarly are not exceptional or unusual.  
The Board, therefore, concludes that the RO correctly 
concluded that referral for assignment of an extraschedular 
rating is not supported by the evidence.

Finally, the Board addresses whether VA's duties to notify 
and to assist the claimant have been met.  These duties are 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The appeal arises from the initial assignment of the 
evaluation for PTSD in a November 1999 rating decision.  The 
appeal was completed with the filing of a substantive appeal 
in February 2000, before the current duties to notify and 
assist were effective in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.   

The Board also notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. 

In this case, shortly after the Dingess decision was issued 
in March 2006, the veteran was given the specific notice 
required by Dingess, supra, in a March 2006 letter.  He was 
also given specific notice concerning a higher rating for his 
PTSD, including an earlier assignment of his 100 percent 
rating, in letters in January 2006 and May 2007.  To the 
extent that the specific notice requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), apply to this claim, 
the Board observes that the claimant was notified that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life in both the January 2006 
and May 2007 letters.  These letters also gave him examples 
of the types of medical and lay evidence that he may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  The March 2006 letter 
notified him that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Although these letters did not provide the specific 
rating criteria of the General Rating Formula for Mental 
Disorders, the veteran was given these specific criteria in 
the rating decision appealed, the statement of the case, and 
the Board's May 2001 decision.  He had actual notice of the 
rating criteria.  Moreover, his attorney has made specific 
arguments that show an actual knowledge of the rating 
criteria applied to PTSD.  Consequently, the Board concludes 
that, to the extent there might be a deficiency in the 
Section 5103(a) notice that might be required, there is no 
prejudice to the claimant, as he has presented evidence and 
argument specific to the rating criteria at issue.  

The Board also concludes that VA has met any duties to assist 
the claimant that may be relevant in this instance.  The 
veteran has not been receiving treatment for his PTSD, and 
his abortive attempt to begin such treatment was described in 
the report of VA examination.  The veteran has been given 
several VA examinations in connection with his claim for 
service connection and his appeal of the initial disability 
evaluation assigned.  


ORDER

A rating of 100 percent for PTSD from June 30, 2000, is 
granted.  

A rating higher than 70 percent for PTSD from August 25, 1999 
to June 29, 2000 is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


